Citation Nr: 0806890	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  00-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1966, and from September 1984 to April 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection, effective May 1, 1998, for lumbar disc 
disease, and assigned an initial disability rating of 
10 percent.  The veteran appealed the rating.  In a May 2002 
rating decision, the RO increased the initial rating to 20 
percent.  The veteran has continued his appeal, and is 
seeking an initial rating higher than 20 percent.  In October 
2003, and again in July 2006, the Board remanded the claim 
for additional action.


FINDING OF FACT

From May 1, 1998, the veteran's lumbar spine disability, 
including degenerative disc disease, has been manifested by 
low back pain, pain and numbness in the lower extremities, 
and limitation of motion of the lumbar spine; without 
ankylosis, marked limitation of flexion, or incapacitating 
episodes of low back symptoms.


CONCLUSION OF LAW

From May 1, 1998, the veteran's lumbar spine disability has 
not met the criteria for a disability rating higher than 20 
percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5295 (2003); 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for Lumbar Disc Disease

The veteran appealed the initial rating that the RO assigned 
for his lumbar disc disease, and he is seeking an initial 
rating higher than the 20 percent rating that is in effect.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In the June 1999 rating decision, the RO evaluated the 
veteran's lumbar disc disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome, and 
Diagnostic Code 5295, for lumbosacral strain.  The criteria 
for rating disabilities of the spine, including 
intervertebral disc syndrome and lumbosacral strain, changed 
two times during the course of this appeal.  For the period 
prior to the effective date of such revisions, the Board must 
apply the earlier version of the rating criteria.  
Thereafter, the Board must apply the most recent revised 
version of the regulation.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Prior to 2002 and 2003 revisions of the rating criteria, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .................... 60 percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


	(CONTINUED ON NEXT PAGE)


Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Prior to a 2003 revision of the rating criteria, lumbosacral 
strain was evaluated as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   
.........................................
............................. 20 percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Effective September 26, 2003, lumbosacral strain is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  
Intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  The rating criteria for an 
intervertebral disc syndrome based on incapacitating episodes 
is the same as the criteria under Diagnostic Code 5243 under 
the 2003 version of the rating schedule.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a (2007).

The veteran's service medical records from the mid to late 
1990s show that he was seen for low back pain, with 
parasthesia and pain in his lower extremities.  Treatment 
included epidural steroid injections.  A February 1997 CT 
scan showed a protruding disc at L1-L2.

On VA medical examination in July 1998, the veteran reported 
a history of low back pain since the mid 1990s, with 
worsening over time.  He indicated that he had daily pain 
that kept him awake at night and sometimes radiated into his 
legs.  He stated that he had increased pain with prolonged 
standing, and that as a result he had left employment selling 
cars.  He related that MRI had shown two bulging discs, and 
that he was getting steroid injections.  On examination, the 
ranges of motion of the lumbar spine were to 80 degrees of 
flexion, 50 degrees of extension, 20 degrees of lateral 
bending to each side, and 30 degrees of rotation to each 
side.  The examiner noted spasm in the left paraspinal 
muscles.  The straight leg raising test was negative 
bilaterally.  Lumbar spine x-rays showed degenerative 
changes, including spurring.  The examiner's impression was 
discogenic disease of the lumbar spine.

Since service, the veteran has received treatment at a 
military medical facility.  In 1998 and 1999, the veteran 
reported chronic low back pain with radiation into the lower 
extremities.  He received epidural steroid injections.  He 
also received treatment for benign prostatic hypertrophy, 
including a transurethral incision of the prostate in 1998.  
In 2000, he received treatment for diabetes mellitus.

On VA examination in October 2000, the veteran reported 
ongoing low back pain, with intermittent numbness in his 
buttocks and thighs.  He indicated that he received epidural 
injections.  He stated that he had lost three jobs because he 
could not tolerate prolonged standing.  The examiner found 
that the veteran's lumbar spine had full flexion, albeit with 
complaints of pain on motion.  The lumbar spine had full 
extension, full rotation, and full lateral bending to the 
left.  There was some restriction of lateral bending to the 
right.  The examiner did not observe muscle spasm.  Straight 
leg raising was negative.  The examiner noted that the 
veteran leaned back slightly when sitting, reporting that is 
was uncomfortable to sit upright.  The examiner's impression 
was lumbar degenerative disease.

Lumbar spine MRIs taken at the military medical facility 
showed disc protrusion at L1-L2 and L4-L5 in 2001, disc 
bulging at L1-L2 in 2003, and disc protrusion at L1-L2 and 
L2-L3 in 2004.  The veteran continued to report chronic low 
back pain with radicular symptoms.  He received addition 
lumbar epidural injections.  Records from 2004 show treatment 
for diabetes, and treatment for prostate enlargement and 
bladder symptoms, with a transurethral resection of the 
prostate.

On VA examination in October 2005, the veteran reported daily 
low back pain with radiation into the lower extremities.  He 
indicated that low back pain made him unable to stand for 
longer than an hour or sit for longer than an hour.  The 
examiner noted that the veteran walked with a limp on the 
left.  There was no evidence of muscle spasm.  Straight leg 
raising was positive on the left at 60 degrees, and negative 
on the right.  The ranges of motion of the thoracolumbar 
spine were to 60 degrees of flexion, 25 degrees of extension, 
20 degrees of lateral bending to each side, and 40 degrees of 
rotation to each side.  The veteran reported pain at ends of 
the ranges.  There was no change with repeat flexion.

In the July 2006 remand, the Board noted that it was not 
clear from the records whether the veteran's lower extremity 
symptoms and bladder impairment were due to neuropathy and to 
his service-connected lumbar spine disability.  The Board 
indicated that a new VA examination should be performed.

On VA examination in January 2007, the veteran reported daily 
low back pain, numbness in the legs upon awakening, and 
occasional pain in the legs.  He stated that low back pain 
limited him to twenty minutes of standing at a time, and one 
hour of sitting at a time.  The examiner reported having 
reviewed the veteran's claims file.  He noted that October 
2005 x-rays showed mild narrowing of lumbar disc spaces, and 
mild degenerative joint disease.  On examination, the 
veteran's gait was normal.  The lumbar paraspinal muscles 
were tender, but no spasm was seen.  Straight leg raising was 
negative bilaterally.  The ranges of motion of the 
thoracolumbar spine were to 85 degrees of flexion and 14 
degrees of extension.  There was lateral bending to 
27 degrees to the right and 30 degrees to the left, and 
rotation to 35 degrees to the right and 30 degrees to the 
left.  There was pain on all motions.  The ranges of motion 
were not diminished after repetition.

The examiner's impression was mild degenerative disc disease 
and degenerative joint disease, with slight to moderate 
functional impairment.  The examiner expressed the opinion 
that the veteran's lower extremity symptoms were not 
consistent with his lumbar spine condition, and that it was 
more likely than not that the neuropathy of the lower 
extremities was related to his diabetes mellitus.  The 
examiner stated that the veteran's bladder symptoms appeared 
to be related to a prostate disorder, status post prostate 
surgery.



In May 2007, P. K., M.D., a private physician specializing in 
pain management, evaluated the veteran.  The veteran reported 
daily pain in the low back and other areas.  In the 
evaluation, straight leg raising was positive at 60 degrees 
on the right and 35 degrees on the left.  Dr. K. planned 
injections to treat the low back disorder.

The VA physician who examined the veteran in 2007 opined that 
neuropathy in the veteran's lower extremities does not result 
from his lumbar spine disability.  Other physicians who have 
examined and treated the veteran have discussed symptoms in 
the lower extremities in conjunction with symptoms of low 
back pain.  It is not necessary for the Board to reach a 
conclusion as to whether there is a relationship between the 
veteran's lumbar spine disability and symptoms in his lower 
extremities.  Even when symptoms in the lower extremities are 
considered, the manifestations of the veteran's low back 
disability do not warrant a higher rating.

From May 1998, immediately following the veteran's separation 
from service, until the rating criteria for intervertebral 
disc disease changed in September 2002, the evidence 
indicates that the veteran had low back pain and symptoms in 
the lower extremities.  Muscle spasm was noted in a 1998 
examination, but not in an examination in 2000.  It does not 
appear that the manifestations of the low back disability 
were sufficiently persistent or severe to warrant a rating 
higher than 20 percent under Diagnostic Code 5293.  From May 
1998 to September 2003, straight leg raising was negative, 
and flexion and lateral motion were not more than moderately 
limited.  The low back disability did not meet the criteria 
for a 40 percent rating for lumbosacral strain under 
Diagnostic Code 5295.

Beginning in September 2002, incapacitating episodes were to 
be considered in evaluating intervertebral disc syndrome.  
The evidence does not indicate that the veteran has had 
incapacitating episodes of low back symptoms requiring bed 
rest.  Therefore, no higher rating is warranted based on the 
rating formula that addresses incapacitating episodes.

From September 2003 forward, the General Rating Formula for 
Diseases and Injuries of the Spine applies to intervertebral 
disc syndrome, lumbosacral strain, and other spine 
disabilities.  The medical records do not indicate that 
flexion of the veteran's thoracolumbar spine has ever been 
limited to 30 degrees or less, nor that there has ever been 
ankylosis of the entire thoracolumbar spine.  Therefore, a 
rating higher than 20 percent is not warranted under that 
formula.

In summary, from May 1998 through the present, the 
manifestations of the veteran's lumbar spine disability have 
not met the applicable criteria for a disability rating 
higher than the 20 percent rating that is in effect.

VA may assign an extraschedular rating when there is an 
exceptional or unusual disability picture that makes it 
impractical to apply the regular standards of the rating 
schedule.  An exceptional or unusual disability picture is 
characterized by factors such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to 
assign an extraschedular rating in the first instance.  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

The veteran has not had frequent hospitalizations for his 
lumbar spine disability.  He has reported that low back pain 
has led him to leave or lose jobs that required prolonged 
standing.  The evidence does not indicate, however, that he 
has been substantially impaired in holding jobs that are less 
physically demanding.  While his lumbar spine disability has 
effects on employment; those effects do not rise to the level 
of marked interference.  The manifestations and effects of 
the veteran's lumbar spine disability, from May 1998 forward, 
do not necessitate referral of the rating of that disability 
to designated VA officials for consideration of an 
extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide, in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 38 C.F.R. § 3.159.  

In this case, the veteran was awarded service connection for 
his low back disability and assigned a disability rating and 
an effective date before the enactment of the VCAA on 
November 9, 2000.  VA's regulations implementing section 5103 
were made applicable to all cases pending before VA on or 
after November 9, 2000.  See 38 C.F.R. § 3.159; see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the 
veteran's claim was substantiated in June 1999.  Therefore, 
following that decision, VA had no further duty to notify the 
veteran how to substantiate his claim pursuant to 38 U.S.C.A. 
§ 5103(a) or 38 C.F.R. § 3.159 (b).  As the claim was 
substantiated, the purpose of the notice had been served.  
See Dingess, 19 Vet. App. at 493.  


ORDER

From May 1, 1998, entitlement to a disability rating higher 
than 20 percent for lumbar disc disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


